Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of December 15, (the “Effective Date”), by and between CHARTER
FINANCIAL CORPORATION, a Maryland corporation having an office at 1233 O.G.
Skinner Dr., West Point, GA 31833 (the “Company”) and ROBERT L. JOHNSON
(“Executive”). This Agreement amends and restates in its entirety that certain
amended and restated Employment Agreement by and between the Company and
Executive dated as of December 5, 2014 (the “Prior Agreement”).

INTRODUCTORY STATEMENT

CHARTERBANK, a federally chartered savings bank having an office at 1233 O.G.
Skinner Dr., West Point, GA 31833 (the “Bank”), is the wholly-owned subsidiary
of the Company. The Executive has served the Company and the Bank in an
executive capacity for many years and is familiar with the Company’s and the
Bank’s operations.

The Company and Executive desire to amend and restate the Prior Agreement, which
shall be superseded and replaced by this Agreement, and Executive is willing to
continue to serve in the employ of the Company on a full-time basis subject to
the terms and conditions set forth herein.

AGREEMENT

Section 1. Employment.

The Company hereby continues to employ Executive, and Executive hereby accepts
such continued employment, during the period and upon the terms and conditions
set forth in this Agreement.

Section 2. Employment Period; Remaining Unexpired Employment Period

 

(a) The Company shall employ Executive during an initial period beginning on the
Effective Date and ending on December 31, 2018 and during the period of any
additional extensions described in Section 2(b) (the “Employment Period”).

 

(b) The Board of Directors of the Company shall conduct an annual review of
Executive’s performance prior to January 1 of each year, commencing January 1,
2016 (each, an “Anniversary Date”), and may, on the basis of such review and by
written notice to Executive, approve the extension of the Employment Period
through the day before the third (3rd) anniversary of the relevant Anniversary
Date. In such event, the Employment Period shall be deemed extended in the
absence of objection from Executive by written notice to the Company given
within ten (10) business days after his receipt of the Company’s written offer
of extension.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, in the event of a Change of Control, the
Employment Period shall be deemed to have been extended by the Company through
the day before the third (3rd) anniversary of the effective date of the Change
of Control, and the date of the Change of Control will thereupon constitute the
Anniversary Date for purposes of the renewal provisions provided for in
subsection 2(b) hereof. In such event, the Employment Period shall be deemed
extended in the absence of objection from Executive by written notice to the
Company given no later than ten (10) business days after the effective date of
the Change in Control.

 

(d) Except as otherwise expressly provided in this Agreement, any reference in
this Agreement to the term “Remaining Unexpired Employment Period” as of any
date shall mean the period beginning on such date and ending on the December 31,
2018 or, if later, on the day before the third (3rd) anniversary of the last
Anniversary Date as of which the Employment Period was extended pursuant to
Section 2(b) or 2(c), as applicable.

 

(e) Nothing in this Agreement shall be deemed to prohibit the Company from
terminating Executive’s employment before the end of the Employment Period with
or without notice for any reason. This Agreement shall determine the relative
rights and obligations of the Company and Executive in the event of any such
termination. In addition, nothing in this Agreement shall require the
termination of Executive’s employment at the expiration of the Employment
Period. Any continuation of Executive’s employment beyond the expiration of the
Employment Period shall be on an “at-will” basis unless the Company and
Executive agree otherwise.

Section 3. Duties.

Executive shall serve as President and Chief Executive Officer of the Company,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the Company’s Bylaws and as are customarily
associated with such positions. Executive shall devote his full business time
and attention (other than during weekends, holidays, approved vacation periods,
and periods of illness or approved leaves of absence) to the business and
affairs of the Company and shall use his best efforts to advance the best
interests of the Company.

Section 4. Cash Compensation.

In consideration for the services to be rendered by Executive hereunder, the
Company shall pay to him a salary at an annual rate of $339,858, payable in
approximately equal installments in accordance with the Company’s customary
payroll practices for senior officers. The Company’s Board of Directors shall
review Executive’s annual rate of salary at such times during the Employment
Period as it deems appropriate, but not less frequently than once every twelve
(12) months, and may at its discretion, approve a salary increase. In addition
to salary, Executive shall receive such other compensation from the Company for
services hereunder at such times, and in such amounts and on such terms and
conditions as the Board of Directors of the Company may determine.

Section 5. Employee Benefit Plans and Programs.

During the Employment Period, Executive shall be treated as an employee of the
Company and shall be entitled to participate in and receive benefits under any
and all qualified or non-qualified retirement, pension, savings, profit-sharing
or stock bonus plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long-term disability

 

2



--------------------------------------------------------------------------------

insurance plans, and any other employee benefit and compensation plans
(including, but not limited to, any incentive compensation plans or programs,
stock option and appreciation rights plans and restricted stock plans) as may
from time to time be maintained by, or cover employees of the Company or the
Bank, as applicable, in accordance with the terms and conditions of such
employee benefit plans and programs and compensation plans and programs and
consistent with the Company’s or Bank’s customary practices.

Section 6. Indemnification and Insurance.

 

(a) To the extent permitted under applicable law, during the Employment Period
and for a period of six years thereafter, the Company shall cause Executive to
be covered by and named as an insured under any policy or contract of insurance
obtained by them to insure their directors and officers against personal
liability for acts or omissions in connection with service as an officer or
director of the Company or the Bank or service in other capacities at their
request. The coverage provided to Executive pursuant to this Section 6 shall be
of the same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Company.

 

(b) During the Employment Period and for a period of six years thereafter, the
Company shall indemnify Executive against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent permissible under
Maryland law and that certain Indemnification Agreement entered into between
Executive and the Company, dated October 31, 2014 (the “Indemnification
Agreement”).

Section 7. Outside Activities.

Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board of Directors of the Company (which approval shall not be
unreasonably withheld); provided, however, that such service shall not
materially interfere with the performance of his duties under this Agreement or
adversely affect the business reputation of the Company or the Bank, nor shall
it violate any applicable laws or regulations. Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Company and generally applicable to
all similarly situated executives, do not adversely affect the business
reputation of the Company or the Bank, and that such activities are not
prohibited by any applicable laws or regulations.

Section 8. Working Facilities and Expenses.

Executive’s principal place of employment shall be at the Company’s executive
offices at the address first above written, or at such other location as the
Company and Executive may mutually agree. The Company shall provide Executive at
his principal place of employment with a private office, secretarial services
and other support services and facilities suitable to his positions with the
Company and necessary or appropriate in connection with the performance of his
assigned duties under this Agreement. The Company shall provide to Executive for
his

 

3



--------------------------------------------------------------------------------

exclusive use an automobile owned or leased by the Company and appropriate to
his position, to be used in the performance of his duties hereunder, including
commuting to and from his personal residence. The value of the automobile shall
not exceed eighty thousand dollars ($80,000.00) and shall be replaced when
permitted by the Company. The Company shall reimburse Executive for his ordinary
and necessary business expenses, including, without limitation, all expenses
associated with his business use of the aforementioned automobile, fees for
memberships in such clubs and organizations that are necessary or appropriate
for business purposes, and his travel and entertainment expenses incurred in
connection with the performance of his duties under this Agreement, in each case
only if such expenses are presented and approved in accordance with the
Company’s business reimbursement policy then in effect. Any amounts reimbursable
by the Company to Executive under this Section 8 in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense shall be made within 30 days after delivery
of Executive’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
but in any event no later than December 31 of the year after the year in which
the expense was incurred.

Section 9. Termination Due to Death.

The Executive’s employment with the Company shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of Executive’s death. In such event:

 

(a) The Company shall pay to Executive’s estate his earned but unpaid
compensation (including, without limitation, salary and all other items which
constitute wages under applicable law) as of the date of his termination of
employment. This payment shall be made in accordance with the Company’s normal
payroll practices.

 

(b) The Company shall provide the benefits, if any, due to Executive’s estate,
surviving dependents or his designated beneficiaries under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the officers and employees of the Company. The time and manner of
payment or other delivery of these benefits and the recipients of such benefits
shall be determined according to the terms and conditions of the applicable
plans and programs.

The payments and benefits described in Sections 9(a) and 9(b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”

 

4



--------------------------------------------------------------------------------

Section 10. Disability of Executive.

The Company may terminate Executive’s employment if Executive is suffering from
a Disability. “Disability” means any condition which constitutes a “disability”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). A termination of employment due to Disability under this
Section 10 shall be effected by a notice of termination given to Executive by
the Company and shall take effect on the later of the effective date of
termination specified in such notice or the date on which the notice of
termination is deemed given to Executive. In the event Executive becomes subject
to a Disability:

 

(a) The Company shall pay and deliver to Executive (or in the event of his death
before payment, to his estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements upon his termination of
employment.

 

(b) In the event of Executive’s Disability, the Company shall continue to pay
Executive his base salary, at the annual rate in effect for him immediately
prior to the date the Disability commenced, during a period ending on the
earliest of: (i) the expiration of one hundred and eighty (180) days after the
date the Disability commenced; (ii) the date on which long-term disability
insurance benefits are first payable to him under any long-term disability
insurance plan covering employees of the Company (the “LTD Eligibility Date”);
(iii) the date of his death; and (iv) the expiration of the Remaining Unexpired
Employment Period (the “Initial Continuation Period”). If the end of the Initial
Continuation Period is neither the LTD Eligibility Date nor the date of his
death, the Company shall continue to pay Executive his base salary, at an annual
rate equal to sixty percent (60%) of the annual rate in effect for him
immediately prior to the date the Disability commenced, during an additional
period ending on the earliest of the LTD Eligibility Date, the date of his death
and the expiration of the Remaining Unexpired Employment Period. The payments
under this subsection are referred to in this Agreement as the “Disability
Benefits.”

Section 11. Discharge With Cause.

 

(a) The Company may terminate Executive’s employment at any time during the
Employment Period, and such termination shall be deemed to have occurred with
“Cause,” only if:

(i) The Board of Directors of the Company, by majority vote of their entire
membership, determines that Executive should be discharged because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease and desist order, or any material breach of this
Agreement; and

(ii) after the vote contemplated by Section 11(a)(i), the Board of Directors has
furnished to Executive a notice of termination which shall specify the effective
date of his termination of employment (which shall in no event be earlier than
the date on which such notice is deemed given) and include a copy of a
resolution or resolutions adopted by the Board of Directors of the Company
authorizing the termination of Executive’s employment for Cause, and specifying
the section of this Agreement relied upon in terminating Executive for Cause.

 

5



--------------------------------------------------------------------------------

(b) Following the giving of notice of termination of Executive for Cause, the
Company shall terminate Executive’s duties and authority as of Executive’s date
of termination and shall also terminate the payment of salary and other cash
compensation.

 

(c) If Executive’s employment is terminated during the Employment Period for
Cause, the Company shall pay and provide to him (or, in the event of his death,
to his estate, his surviving beneficiaries and his dependents) the Standard
Termination Entitlements only. In the Event of Executive’s termination for
Cause, Executive shall resign as a director of the Company and the Bank, and as
a director and/or officer of any subsidiary or affiliate of the Company and/or
the Bank.

Section 12. Discharge Without Cause.

The Company may discharge Executive at any time during the Employment Period
and, unless such discharge constitutes a discharge for Cause:

 

(a) The Company shall pay and deliver to Executive (or in the event of his death
before payment, to his estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements.

 

(b) Subject to Section 14, in addition to the Standard Termination Entitlements,
the Company shall pay to Executive a lump sum cash payment (net of applicable
taxes and withholdings), equal to three (3) times Executive’s average annual
compensation received from the Company, the Bank and any subsidiary or affiliate
thereof. For purposes of this Section 12(b), Executive’s average annual
compensation shall be the average of Executive’s compensation for the five
(5) calendar years preceding his termination of employment as reported on IRS
Form W-2, but including any pre-tax contributions from Executive’s annual
compensation that are made by Executive and excludable from W-2 compensation,
such as contributions to a 401(k) plan or 125 plan, and specifically including
director’s fees, regardless of whether reported on Form W-2 or otherwise.
Notwithstanding the foregoing, in the event the termination of employment occurs
following a Change of Control, in addition to the amounts in the preceding
sentence, the Company shall pay to Executive a lump sum cash payment (net of
applicable taxes and withholdings), equal to the monthly cost to provide group
medical, dental, vision and/or prescription drug plan benefits sponsored by the
Company and maintained by Executive as of the date of Executive’s termination of
employment, multiplied by 36. For purposes of this Section, the cost of such
benefits will be calculated based on the “applicable premium” determined in
accordance with Code Section 4980B(f)(4) and the regulations issued thereunder
(less the 2% administrative fee) for the year in which the termination of
employment occurs. The cash payments provided for in this Section shall be
referred to as the “Additional Termination Entitlements,” and shall be paid
within the time period specified in Section 14.

 

6



--------------------------------------------------------------------------------

Section 13. Resignation.

 

(a) Executive may resign from his employment with the Company at any time. A
resignation under this Section 13 shall be effected by notice of resignation
given by Executive to the Company and shall take effect on the later of the
effective date of termination specified in such notice or the date on which the
notice of termination is deemed given by Executive. Executive’s resignation of
any of the positions within the Bank or the Company to which he has been
assigned shall be deemed a resignation from all such positions. In the event of
Executive’s resignation of his position with the Company, Executive shall also
simultaneously offer to tender his resignation as a director of the Company and
the Bank, and as a director and/or officer of any subsidiary or affiliate of the
Company and/or the Bank.

 

(b) Executive’s resignation shall be deemed to be for “Good Reason” if the
effective date of resignation occurs within ninety (90) days after any of the
following:

(i) the failure of the Company (whether by act or omission of its Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect Executive
to the position(s) with the Company specified in Section 3 of this Agreement or
to a more senior office;

(ii) if Executive is or becomes a member of the Board of Directors of the
Company or the Bank, the failure of the Board of Directors of the Company or the
Bank to nominate Executive to the Boards of Directors of the Company and the
Bank, respectively, unless such failure is a result of Executive’s refusal to
stand for election;

(iii) a material failure by the Company, whether by amendment of its Articles of
Incorporation, Bylaws, action of its Board of Directors or otherwise, to vest in
Executive the functions, duties, or responsibilities prescribed in Section 3 of
this Agreement; provided that Executive shall have given notice of such failure
to the Company, and the Company has not fully cured such failure within thirty
(30) days after such notice is deemed given;

(iv) any reduction of Executive’s rate of base salary in effect from time to
time without Executive’s prior written consent, whether or not material, or any
failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of Executive’s compensation as and when
due;

(v) any change in the terms and conditions of any compensation or benefit
program in which Executive participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of his
total compensation package; provided that Executive shall have given notice of
such material adverse effect to the Company, and the Company has not fully cured
such failure within thirty (30) days after such notice is deemed given;
provided; however, that this Section 13(b)(v) shall not apply if the change in
the terms and conditions of the compensation or benefit program affects all
participants in such program equally;

 

7



--------------------------------------------------------------------------------

(vi) any material breach by the Company of any material term, condition or
covenant contained in this Agreement; provided that Executive shall have given
notice of such material breach and the Company has not fully cured such failure
within thirty (30) days after such notice is deemed given; or

(vii) a change in Executive’s principal place of employment to a place that is
not the principal executive office of the Company, or a relocation of the
Company’s principal executive office to a location that is both more than
thirty-five (35) miles from Executive’s principal residence and more than
thirty-five (35) miles from the location of the Company’s principal executive
office on the date of this Agreement.

In all other cases, a resignation by Executive shall be deemed to be without
Good Reason.

 

(c) In the event of the Executive’s resignation before the expiration of the
Employment Period, the Company shall pay and deliver the Standard Termination
Entitlements. In addition, if Executive’s resignation is deemed to be a
resignation for Good Reason, subject to Section 14, the Company shall also pay
and deliver the Additional Termination Entitlements.

Section 14. Terms and Conditions of the Additional Termination Entitlements.

The Company and Executive hereby stipulate that the damages which may be
incurred by Executive following any termination of employment are not capable of
accurate measurement as of the date first above written and that the Additional
Termination Entitlements constitute reasonable damages under the circumstances
and shall be payable without any requirement of proof of actual damage and
without regard to Executive’s efforts, if any, to mitigate damages. The Company
and Executive further agree that the Company may condition the payment and
delivery of the Additional Termination Entitlements on its receipt of
(i) Executive’s resignation from any and all positions which he holds as an
officer, director or committee member with respect to the Company, the Bank or
any subsidiary or affiliate of either of them, and (ii) Executive’s execution of
a release, in form and substance acceptable to the Company, releasing the
Company and the Bank from any further liability or obligation to Executive, his
heirs and beneficiaries. Payment of the Additional Termination Entitlements
shall be made, or commence, as the case may be, within sixty (60) days following
Executive’s termination of employment; provided, however, that (i) if such
60-day period begins in one calendar year and ends in the next calendar year,
the payment or benefit shall not be made or commence before the second such
calendar year, and (ii) if Executive is a “specified employee” within the
meaning of Code Section 409A, payment shall be delayed for six (6) months after
termination of employment to the extent required to avoid a tax under Code
Section 409A. The term “termination of employment” and similar terms when used
in this Agreement shall mean a termination of employment that constitutes a
“separation from service” within the meaning of Code Section 409A.

 

8



--------------------------------------------------------------------------------

Section 15. Termination Upon or Following a Change of Control.

 

(a) A “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events:

(i) the consummation of a reorganization, merger or consolidation of the Company
with one or more other persons, other than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 1 3d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;

(iii) a complete liquidation or dissolution of the Company;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of Directors of the Company do not belong to any
of the following groups:

(A) individuals who were members of the Board of Directors of the Company on the
date of this Agreement; or

(B) individuals who first became members of the Board of Directors of the
Company after the date of this Agreement either:

(1) upon election by the shareholders to serve as a member of the Board of
Directors of the Company by the affirmative vote of three-quarters of the
members of the Board of Directors of the Company, or of a nominating committee
thereof, in office at the time of such first election; or

 

9



--------------------------------------------------------------------------------

(2) upon election by the shareholders to serve as a member of such board, but
only if nominated for election by the affirmative vote of three-quarters of the
members of the Board of Directors of the Company, or of a nominating committee
thereof, in office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of Directors of the Company; or

(v) any event which would be described in Section 15(a)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of (i) any acquisition of securities or assets of the Company, the Bank,
or a subsidiary of either of them, by the Company, the Bank, or any subsidiary
of either of them, or by any employee benefit plan maintained by any of them.
For purposes of this section 15(a), the term “person” shall have the meaning
assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

Section 16. Mandatory Reduction of Payments in Certain Events.

(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payments to the Employee, a calculation shall
be made comparing (i) the net after-tax benefit to the Employee of the Payments
after payment by the Employee of the Excise Tax, to (ii) the net after-tax
benefit to the Employee if the Payments had been limited to the extent necessary
to avoid being subject to the Excise Tax. If the amount calculated under
(i) above is less than the amount calculated under (ii) above, then the Payments
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the “Reduced Amount”). The reduction of the Payments due hereunder, if
applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value to actual present value of such Payments as of the date of the
change in control transaction, as determined by the Determination Firm (as
defined in Section 16(b) below). For purposes of this Section 16, present value
shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 16, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

10



--------------------------------------------------------------------------------

(b) All determinations required to be made under this Section 16, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 16(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 16 shall be
of no further force or effect.

Section 17. Covenant Not to Compete.

Executive hereby covenants and agrees that during the Employment Period and for
a period of two (2) years following the date of his termination of employment
with the Company, regardless of the reason for such termination, he shall not,
without the written consent of the Company, perform services of a similar nature
as he performed for the Company for any savings bank, savings and loan
association, savings and loan holding company, bank or bank holding company, any
other entity engaged in the business of accepting deposits or making loans or
any direct or indirect subsidiary or affiliate of any such entity, in any county
in which the Bank or the Company has one or more offices or has filed an
application to acquire or establish a new branch or loan origination office, as
of the date of the conduct in question (if the conduct occurs while Executive is
still employed by the Company) or the date of his termination of employment with
the Company (if the conduct occurs after Executive’s Termination), as
applicable.

Section 18. Confidentiality.

 

(a)

Confidentiality. All Confidential Information and Trade Secrets and all physical
embodiments thereof received or developed by Executive while employed by the
Company are confidential to and are and will remain the sole and exclusive
property of the Company. Except to the extent necessary to perform the duties
assigned by the Company hereunder, Executive will hold such Confidential
Information and Trade

 

11



--------------------------------------------------------------------------------

  Secrets in trust and in strictest confidence, and will not use, reproduce,
distribute, disclose or otherwise disseminate the Confidential Information and
Trade Secrets or any physical embodiments thereof and may in no event take any
action causing or fail to take the action necessary in order to prevent, any
Confidential Information and Trade Secrets disclosed to or developed by
Executive to lose its character or cease to qualify as Confidential Information
or Trade Secrets. These obligations shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information or Trade Secrets, as applicable.

 

(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including the Standard Termination
Entitlements and/or the Additional Termination Entitlements), Executive will
promptly deliver to the Company all property belonging to the Company,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in Executive’s custody, control or
possession. To the extent that Executive has electronic files or information in
his possession or control that belong to the Company or contain Confidential
Information or Trade Secrets (specifically including but not limited to
electronic files or information stored on personal computers, mobile devices,
electronic media, or in cloud storage), on or prior to his termination date, or
at any other time the Company requests, Executive shall (i) provide the Company
with an electronic copy of all of such files or information (in an electronic
format that readily accessible by the Company); (ii) after doing so, delete all
such files and information, including all copies and derivatives thereof, from
all non-Company-owned computers, mobile devices, electronic media, cloud
storage, and other media, devices, and equipment, such that such files and
information are permanently deleted and irretrievable.

 

(c) Definitions. For purposes of this section 17, the following terms shall have
the following meanings:

(i) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company or the
Bank, where “control” shall mean control of more than fifty percent (50%) of the
ordinary voting power.

(ii) “Confidential Information” means data and information relating to the
business of the Company, the Bank, or any Affiliate (which does not rise to the
status of a Trade Secret) which is or has been disclosed to Executive or of
which Executive became aware as a consequence of or through his relationship to
the Company, the Bank, or any Affiliate and which has value to the Company, the
Bank, or any Affiliate and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company, the Bank, or any Affiliate
(except where such public disclosure has been made by Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means without breach
of any obligations of confidentiality owed to the Company, the Bank, or any
Affiliate thereof by Executive.

 

12



--------------------------------------------------------------------------------

(iii) “Trade Secrets” means data and information relating to the business of the
Company, the Bank, or any Affiliate thereof including, but not limited to,
technical or nontechnical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.

Section 19. Solicitation.

Executive hereby covenants and agrees that during the Employment Period and for
a period of two (2) years following the date of his termination of employment
with the Company, regardless of the reason for such termination, he shall not,
without the written consent of the Company, either directly or indirectly:

 

(a) solicit, offer employment to, provide any information, advice or
recommendation about, or take any other action intended, or that a reasonable
person acting in like circumstances would expect, to have the effect of causing
any officer or employee of the Company, the Bank or any of their respective
subsidiaries or affiliates to terminate his or her employment with the Company
or to enter into employment or any other kind of business relationship with
Executive or any other person or entity; or

 

(b) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer or potential customer of the
Company or the Bank with whom Executive had Material Contact to terminate an
existing business or commercial relationship with the Company or the Bank.

For purposes of this Agreement, “Material Contact” means contact between
Executive and a customer or potential customer of the Company or the Bank
(i) with whom or which Executive has or had dealings on behalf of the Company or
the Bank; (ii) whose dealings with the Company or the Bank are or were
coordinated or supervised by Executive; (iii) about whom Executive obtains
Confidential Information or Trade Secrets in the ordinary course of business as
a result of his employment with the Company or the Bank; or (iv) who receives
products or services of the Company or the Bank, the sale or provision of which
results or resulted in compensation, commissions, or earnings for Executive
within the two (2) years prior to the date of Executive’s termination of
employment with the Company.

 

13



--------------------------------------------------------------------------------

Section 20. Enforcement of Restrictive Covenants.

 

(a) Rights and Remedies Upon Breach: The parties specifically acknowledge and
agree that the remedy at law for any breach of the provisions contained in
Sections 17 through 19 of this Agreement (the “Restrictive Covenants”) will be
inadequate, and that in the event Executive breaches, or threatens to breach,
any of the Restrictive Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction or an arbitrator,
as applicable, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company. Executive
understands and agrees that if he violates any of the obligations set forth in
the Restrictive Covenants, the period of restriction applicable to each
obligation violated shall cease to run during the pendency of any litigation
over such violation, provided that such litigation was initiated during the
period of restriction. Such rights and remedies shall be in addition to, and not
in lieu of, any other rights and remedies available to the Company at law or in
equity. Executive understands and agrees that, if the Parties become involved in
legal action regarding the enforcement of the Restrictive Covenants and if the
Company prevails in such legal action, the Company will be entitled, in addition
to any other remedy, to recover from Executive its reasonable costs and
attorneys’ fees incurred in enforcing such covenants. The Company’s ability to
enforce its rights under the Restrictive Covenants or applicable law against
Executive shall not be impaired in any way by the existence of a claim or cause
of action on the part of Executive based on, or arising out of, this Agreement
or any other event or transaction.

 

(b) Severability and Modification of Covenants: Executive acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.

Section 21. No Effect on Employee Benefit Plans or Programs.

The termination of Executive’s employment during the term of this Agreement or
thereafter, whether by the Company or by Executive, shall have no effect on the
rights and obligations of the parties hereto under the Company’s or the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Company or the
Bank from time to time;

 

14



--------------------------------------------------------------------------------

provided, however, that nothing in this Agreement shall be deemed to duplicate
any compensation or benefits provided under any agreement, plan or program
covering Executive to which the Company is a party and any duplicative amount
payable under any such agreement, plan or program shall be applied as an offset
to reduce the amounts otherwise payable hereunder.

Section 22. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon Executive, his
legal representatives and testate or intestate distributees, and the Company and
its respective successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company may
be sold or otherwise transferred. Failure of the Company to obtain from any
successor its express written assumption of the Company’s obligations hereunder
at least sixty (60) days in advance of the scheduled effective date of any such
succession shall be deemed a material breach of this Agreement.

Section 23. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally by courier or otherwise, or five (5) days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:

If to Executive:

Robert L. Johnson1704 Spring Road

Lanett, Alabama 36863

If to the Company:

Charter Financial Corporation

ATTN: Chairman, Personnel & Compensation Committee

of the Board of Directors

1233 O.G. Skinner Dr.

P.O. Box 472

West Point, GA 31833

Section 24. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

15



--------------------------------------------------------------------------------

Section 25. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

Section 26. Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction.

The Company and Executive agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Georgia
without giving effect to its conflicts of law principles. Except to the extent
that a dispute is required to be submitted to arbitration as set forth in
Section 33 below, Executive agrees that the exclusive forum for any action to
enforce this Agreement, as well as any action relating to or arising out of this
Agreement, shall be the state or federal courts of the State of Georgia. With
respect to any such court action, Executive hereby (a) irrevocably submits to
the personal jurisdiction of such courts; (b) consents to service of process;
(c) consents to venue; and (d) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction,
service of process, or venue. Both parties hereto further agree that such courts
are convenient forums for any dispute that may arise herefrom and that neither
party shall raise as a defense that such courts are not convenient forums.

Section 27. Headings and Construction.

The headings of Sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any Section. Any reference to a
Section number shall refer to a Section of this Agreement, unless otherwise
stated.

Section 28. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

Section 29. Non-duplication.

In the event that Executive shall perform services for the Bank or any other
direct or indirect subsidiary or affiliate of the Company or the Bank, any
compensation or benefits provided to Executive by such other employer shall be
applied to offset the obligations of the Company hereunder, it being intended
that this Agreement set forth the aggregate compensation and benefits payable to
Executive for all services to the Company and all of its respective direct or
indirect subsidiaries and affiliates.

Section 30. Survival.

The provisions of Sections 6, 17, 18, 19, 20 and 21 shall survive the expiration
of the Employment Period or termination of the Agreement.

 

16



--------------------------------------------------------------------------------

Section 31. Indemnification for Attorney’s Fees.

The Company shall indemnify, hold harmless and defend Executive against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to enforce the terms of this Agreement;
provided, however, that Executive shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
whether Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. The indemnification payment shall be made within
thirty (30) days of such determination. In the event of a settlement pursuant to
a settlement agreement, any indemnification payment under this Section 31 shall
be made only after a determination by the members of the Board (other than
Executive and any other member of the Board to which Executive is related by
blood or marriage) that Executive has acted in good faith and that such
indemnification payment is in the best interests of the Company. The provisions
of this Section 31 shall supersede and not be governed by the provisions of the
Indemnification Agreement.

Section 32. Required Regulatory Provisions.

Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder. If and to the extent that the foregoing
provision shall cease to be required or by applicable law, rule or regulation,
the same shall become inoperative as though eliminated by formal amendment of
this Agreement.

Section 33. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, sitting in a location selected by Executive within fifty
(50) miles from the principal office of the Company, in accordance with the
rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect. The Company
shall provide a list of three or more arbitrators to Executive from which
Executive shall select the arbitrator. If the parties are unable to agree within
fifteen (15) days from the date the Company presents the list to Executive, the
arbitrator shall be appointed for them from a panel of arbitrators selected in
accordance with the National Rules. The arbitrator shall render a reasoned
opinion in writing in support of his or her decision. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Notwithstanding this
agreement to arbitrate, in the event that Executive breaches or threatens to
breach any of its obligations under the Restrictive Covenants, the Company shall
have the right to file an action in one of the courts specified in Section 26
above seeking temporary or preliminary injunctive relief to enforce Executive’s
obligations under the Restrictive Covenants.

 

17



--------------------------------------------------------------------------------

Section 34. Guarantee; Non-Duplication.

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which Executive is or may be entitled to under the terms and
conditions of the Agreement of even date herewith between the Bank and
Executive. In the event that Executive shall perform services for the Bank or
any other direct or indirect subsidiary of the Company, any compensation or
benefits provided to Executive by such other employer shall be applied to offset
the obligations of the Company hereunder, it being intended that this Agreement
set forth the aggregate compensation and benefits payable to Executive for all
services to the Company and all of its direct or indirect subsidiaries.

Section 35. Tax withholding.

The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
Executive has hereunto set his hand, all as of the day and year first above
written.

 

      EXECUTIVE      

 

      Robert L. Johnson ATTEST:       CHARTER FINANCIAL CORPORATION

 

     

 

Bonnie F. Bonner       Thomas M. Lane, Director Assistant Secretary      
Chairman, Personnel and Compensation Committee

 

19